DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-13, 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being anticipated by Claims 1-11 of U.S. Patent No. 11,116,862. 
Claim 1 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 1 of instant application, thereby anticipating the subject matter of the claimed invention. 
Claim 2 of US Pat. No. 11,116,862 contains substantially similar limitations as claim 2 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 3 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 3 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 4 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 4 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 5 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 5 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 6 of instant application, thereby reading on the subject matter of the claimed invention.
Claim 6 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 7 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 6 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 8 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 1 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 11 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 7 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 12 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 8 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 13 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 9 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 15 of instant application, thereby anticipating the subject matter of the claimed invention. 
Claim 10 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 16 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 11 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 17 of instant application, thereby reading on the subject matter of the claimed invention. 
Claim 9 of US Pat. No. 11,116,862 contains substantially all the structural limitations as claim 19 of instant application, thereby reading on the subject matter of the claimed invention. 

Claim Objections
Claim 5 is objected to because of the following informalities: Missing the word “least”.
Claim 5 recites: “…wherein the plurality of chambers of the housing includes at least nine chambers and the at least one vent is at least three vents such that a rotated position of the cover relative to the housing causes one of at least six predefined fragrance combinations to be emitted from the device via the at three vents.”  The word “least” is missing between the word “at” and the word “three”.
For purposes of examination, examiner will interpret claim 5 as reciting: “…wherein the plurality of chambers of the housing includes at least nine chambers and the at least one vent is at least three vents such that a rotated position of the cover relative to the housing causes one of at least six predefined fragrance combinations to be emitted from the device via the at least three vents.”  
Claims 6 and 18 are objected to because of the following informalities: incorrect grammar. 
Claim 6 recites: “…at least one fragrance includes rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leak, or any combination thereof.”  It appears that the correct word should be “leek” instead of “leak”.
For purposes of examination, examiner will interpret claim 6 as reciting: “…at least one fragrance includes rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leek, or any combination thereof.”  
Claim 18 recites: “…wherein the one or more preselected fragrances is rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leak, or any combination thereof.”  It appears that the correct word should be “leek” instead of “leak”.
For purposes of examination, examiner will interpret claim 18 as reciting: “…at least one fragrance includes rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leek, or any combination thereof.”  
Claim 16 is objected to because of the following informalities: Incorrect commas in the limitation.  
Claim 16 recites: “…further comprising, moving the cover to a closed position such that the exterior surface of the housing is generally adjacent to the respective outlet of at least one of the plurality of chambers of the housing,”  The first comma “,” is not necessary in the claim limitation, and the second comma “,” is incorrect.  The correct should be a period “.” at the end of the sentence.
For purposes of examination, examiner will interpret claim 16 as reciting: “further comprising moving the cover to a closed position such that the exterior surface of the housing is generally adjacent to the respective outlet of at least one of the plurality of chambers of the housing.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites: “...wherein the housing and the cover each have a generally cylindrical configuration.”   This limitation is considered indefinite because it is unclear as to what the meets and bounds of the term “generally cylindrical” are.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10 and 14-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alticosalian, G. (US Pat. Pub. No. 2008/0000930, hereinafter Alticosalian).
In regards to Claims 1 and 15, Alticosalian discloses a device (#1) and method for selectively providing an odor-rich environment, the device (#1) comprising:
a housing (#10) including a central cavity and a plurality of chambers (#11) arranged around the periphery of the central cavity, each of the plurality of chambers (#11) being configured to store a predefined fragrance therein and having a respective outlet (#3) formed on an outer wall (#4) of the housing (see figure 3 below, and paragraphs [0029]-[0031] and [0034]); and 
a cover (#6) including an exterior surface having a top portion and an exterior sidewall (#8), the cover further including at least one interior sidewall (#27), the at least one exterior sidewall (#8) and at least one interior side wall (#27) forming an outer chamber therebetween (chamber formed with cover (#6) presses onto (#2 disc-shaped holder), the at least one interior sidewall (#27) forming a generally central inner chamber therebetween (inner chamber formed when (#27) presses onto (#2), the cover (#6) including at least one vent (#9) formed on the exterior surface, the outer chamber being configured to slidably engage the housing (#10) such that the cover  (#6) is configured to move between an open position and a closed position (see figures 3-7, and paragraphs [0032]-[0034]);
wherein (i) responsive to the cover (#6) being in the open position, the at least one vent (#9) is generally adjacent to the outlet (#3) of at least one of the plurality of chambers (#11) of the housing, and (ii) responsive to the cover (#6) being in the closed position, the exterior surface of the housing (#10) is generally adjacent to the respective outlet (#3) of at least one of the plurality of chambers (#11) of the housing (see figure 8 and paragraphs [0034]-[0036]).

    PNG
    media_image1.png
    390
    568
    media_image1.png
    Greyscale

In regards to Claim 2, Alticosalian discloses wherein responsive to the cover (#6) being in the closed position, the cover (#6) substantially overlaps each respective outlet (#3) of the plurality of chambers (#11) of the housing (#10) to aid in inhibiting fluid communication between the plurality of chambers and an exterior of the device (see figure 7 and paragraphs [0034]-[0036]).
In regards to Claim 3, Alticosalian discloses further comprising at least one fragrance housed in at least one of the plurality of chambers (#11), wherein responsive to the cover being in the open position, the fragrance is emitted through the at least one vent (#3) and at least one respective outlet (#9) (see figure 8 and paragraph [0034]). 
In regards to Claim 4, Alticosalian discloses wherein the cover (#6) is configured to be rotated relative to the housing (#10) such that a preselected at least one fragrance is emitted from at least one of the plurality of chambers (#11) (see figure 8 and paragraph [0034]).
In regards to Claims 7-8, Alticosalian discloses wherein the at least one vent includes a plurality of vents (#3), wherein the plurality of vents are evenly spaced relative to one another on the exterior surface of the cover to aid in radially distributing the predefined fragrance from at least one of the plurality of chambers (see figure 3, and paragraph [0034]).
In regards to Claim 9, Alticosalian discloses wherein the housing further includes a plurality of markings (#36 numberings) with each of the plurality of chambers (#11), the plurality of markings (#36) being visible when the cover is slidably engaged with the housing (see figures 5-8 and paragraph [0034]).
In regards to Claim 10, Alticosalian discloses wherein each of the plurality of markings (#36) indicates the type of fragrance stored within each of the plurality of chambers (#11) (see figures 5-8 and paragraph [0034]).
In regards to Claim 14, Alticosalian discloses wherein the housing and the cover each have a cylindrical configuration (see figures 1-8).
In regards to Claim 16, Alticosalian discloses further comprising moving the cover (#6) to a closed position such that the exterior surface of the housing is generally adjacent to the respective outlet (#3) of at least one of the plurality of chambers (#11) of the housing (#10) (see figure 8 and paragraph [0034]). 
In regards to Claim 17, Alticosalian discloses further comprising, subsequent to moving the cover (#6) to the open position, rotating the cover (#6) relative to the housing (#10) such that a preselected at least one fragrance is emitted from the at least one vent (#3) and at least one respective outlet (#9) (see figure 8 and paragraph [0034]). 
Claim 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fayazi (“The Effect of Inhalation Aromatherapy on Anxiety Level of the Patients in Preoperative Period”, Iranian Journal of Nursing and Midwifery Research, hereinafter Fayazi).
In regards to Claim 20, Fayazi discloses a method for preventing postoperative delirium, postoperative cognitive dysfunction, postoperative pain of a subject, or any combination thereof, comprising, administering an odor-rich environment comprising one or more preselected fragrances to the subject prior to anesthesia being administered to the subject (see Methods, Results and Conclusion; Fayazi discloses a clinical study done on patients, i.e. subject, candidate for heart and abdominal surgery.  The Spielberger scale was used for evaluating anxiety level in these patients.  An odor-rich environment comprising lavandula as a preselected fragrance was used during the clinical trial, and the average of anxiety level in inhalation aromatherapy group decreased from 51.00 to 38.61 from before to after the intervention.  The findings show that inhalation aromatherapy was effective on reduction of anxiety level and this method can be applied as complementary medicine on the clinic. Fayazi further discloses that anxiety is the most common psychiatric disorder which is experienced in 15-20 percent of the patients admitted in clinical and health care centers. Before the surgery, anxiety often results from problems of pain, morbidity, body image changes, or body function deficiency, dependency, family concerns or probable life style changes.  High anxiety is associated with high pain level after the surgery and it is obvious that reduction in anxiety level would cause beneficial effects such as a better and expedition recovery, declining in narcotics and palliative injections during anesthesia, pain tolerance and early hospital discharging.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alticosalian.
In regards to Claim 5, Alticosalian discloses the device as recited in claim 4.  Alticosalian further discloses wherein the plurality of chambers (#11) of the housing (#10) includes at least nine chambers (see figure 3). Although Alticosalian is silent in regards to wherein the at least one vent is at least three vents such that a rotated position of the cover relative to the housing causes one of at least six predefined fragrance combinations to be emitted from the device via the at least three vents, it has been held that the duplication of parts is prima facie obvious, absent evidence to the criticality or new or unexpected results.  
In view of this, it is considered prima facie obvious to have the at least one vent to comprise at least three vents in order to emit the desired amount of combined fragrances, such as at least six predefined fragrance combinations, as claimed by the applicant, in order to obtain a desired end-result, such as for emitting the desired fragrance combination selected by the user. See MPEP 2144.05.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alticosalian in view of Hunt et al. (“Aromatherapy as Treatment for Postoperative Nausea: A Randomized Trial.” Anesthesia & Analgesia, hereinafter Hunt).
In regards to Claims 6 and 18, Alticosalian discloses the device as recited in claim 3 and 15, respectively, but fails to disclose wherein the at least one fragrance includes rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leek, or any combination thereof.
However, Hunt teaches a randomized trial of aromatherapy with patients who reported nausea in the post-anesthesia care unit was conducted at one ambulatory surgical center.  The randomized trial was carried out to examine reduction in severity of nausea using aromatherapy with essential oil of ginger, an essential oil blend of ginger, spearmint, peppermint, and cardamom, or 70% isopropyl alcohol in comparison with the change is nausea severity with the use of the placebo, normal saline (see methods and treatment instruments).
It would have been obvious by one or ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method as disclosed by Alticosalian by having the at least one fragrance to include rose, peppermint, vanilla, ketchup, yeast extract, coffee, onion, dried fungus, soy sauce, strawberry, ginger, pu-erh tea, cumin, honey, olive oil, chocolate, shrimp, sausage, cucumber, apple, tomato, banana, celery, walnut, garlic, cinnamon, date, white pepper, sweet potato, peppercorn oil, caraway, vinegar, kiwi, shallot, brown sugar, grape, pear, curry, eggplant, fig, carrot, leek, or any combination thereof, as claimed by the applicant, with a reasonable expectation of success, as Hunt teaches using aromatherapy with a first and second preselected fragrances, such as an essential oil of ginger and an essential oil blend of ginger, spearmint, peppermint and cardamom, in order to improve and reduce long lasting relief of patient’s symptoms post anesthesia (see methods, treatment instruments and results).

Examiner’s Comments
In regards to Claims 11-13 and 19, no art rejection has been made for these claims.  These have only been rejected under Double Patenting Rejection as explained in the above office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759